Citation Nr: 0323098	
Decision Date: 09/08/03    Archive Date: 09/11/03

DOCKET NO.  95-05 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
stomach disability.  

3.  Entitlement to service connection for left ear hearing 
loss.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for nearsightedness.  

6.  Entitlement to service connection for a tear duct 
disorder.  

7.  Entitlement to service connection for residuals of an 
amputation of the tip of the right ring finger.  

8.  Entitlement to service connection for a foot disorder.  

9.  Entitlement to service connection for a left ankle 
disorder.  

10.  Entitlement to service connection for a left shoulder 
and left arm disorder.  

11.  Entitlement to service connection for sinus disorder.  

12.  Entitlement to service connection for bronchial asthma.  

13.  Entitlement to service connection for varicose veins.

14.  Entitlement to service connection for a rash on the 
groin.  

15.  Entitlement to service connection for generalized 
anxiety disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1967 and from November 1990 to June 1991.  He also had 
service in the United States Army Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from February 1993 and September 1993 
rating decisions by a Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The issues on appeal were originally before the Board in 
January 1999 at which time they were remanded to the RO for 
consideration of additional evidence and to issue a 
supplemental statement of the case.  

The issues of entitlement to service connection for left ear 
hearing loss, tinnitus, a foot disorder, a left shoulder and 
arm disorder, a sinus disorder, bronchial asthma, a rash on 
the groin and generalized anxiety disorder will be addressed 
in the remand portion of this decision.  


FINDINGS OF FACT

1.  Service connection for right ear hearing loss was denied 
by a rating decision in March 1977; a notice of disagreement 
was not received to initiate an appeal from that 
determination.  

2.  Evidence received since the March 1977 rating decision 
does not bear directly and substantially upon the issue of 
entitlement to service connection for right ear hearing loss, 
is cumulative, and is not so significant that it must be 
considered in order to fully decide the merits of the claim.  

3.  Service connection for a stomach disorder was denied by a 
rating decision in March 1977; a notice of disagreement was 
not received to initiate an appeal from that determination.  

4.  Evidence received since the March 1977 rating decision 
bears directly and substantially upon the issue of 
entitlement to service connection for a stomach disorder, is 
not cumulative and is so significant that it must be 
considered in order to fully decide the merits of the claim.  

5.  The veteran's nearsightedness is not a disability for VA 
compensation purposes.  

6.  There is no competent evidence of a currently existing 
tear duct disorder.  

7.  Amputation of the tip of the right ring finger occurred 
in 1988 between the veteran's first and second periods of 
active duty service.  

8.  There is no competent evidence of a currently existing 
left ankle disability.  

9.  Varicose veins began after active duty and have not been 
linked back to active duty by competent evidence of record.  


CONCLUSIONS OF LAW

1.  The June March 1977 rating decision which denied 
entitlement to service connection for right ear hearing loss 
disability is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the March 1977 rating decision 
denying service connection for right ear hearing loss is not 
new and material, and the claim for that benefit has not been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  

3.  The March 1977 rating decision which denied entitlement 
to service connection for a stomach condition is final.  38 
U.S.C.A. § 7105 (West 2002).

4.  Evidence received since the March 1977 rating decision 
denying service connection for a stomach condition is new and 
material, and the claim for that benefit has been reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  

5.  The veteran's near sightedness is not a disease or injury 
within the meaning of applicable legal criteria for VA 
compensation benefits.  38 C.F.R. § 3.303(c) (2002).

6.  A tear duct condition was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).

7.  Amputation of the tip of the right ring finger was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).  

8.  A left ankle disorder was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).

9.  Varicose veins were not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, VA and 
private medical records, Social Security Administration 
records, reports of private and VA medical examinations, and 
correspondence from the veteran.  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issues on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.  

Moreover, in a February 2003 supplemental statement of the 
case, the veteran was effectively furnished notice of the 
types of evidence necessary to substantiate his claims as 
well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for the 
issues on appeal.  The discussions in the rating decision, 
statement of the case, supplemental statements of the case 
and correspondence from the RO have informed the claimant of 
the information and evidence necessary to warrant entitlement 
to the benefits sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  



New and Material Criteria

Applicable law provides that a claim which is the subject of 
a prior final decision may be reopened if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156.  The Board notes here that the provisions of 
38 C.F.R. § 3.156(a) were amended.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  However, the amended version is 
only applicable to claims filed on or after August 29, 2001.  
The change in the regulation therefore does not impact the 
present case.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Whether new and material evidence has been received to reopen 
the claim of entitlement to right ear hearing loss.

Additional Criteria

For the purpose of applying VA regulations, impaired hearing 
will be considered a disability when the auditory threshold 
in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2002).   



Factual Background

Running ears were noted on a Report of Medical History dated 
in April 1964.  On a Report of Medical History completed by 
the veteran in April 1965, he indicated that he had or had 
had ear, nose or throat problems as well as running ears.  
Childhood otitis was noted.  

A service separation examination in February 1967 includes a 
diagnosis of minimal sensorineural hearing loss in the right 
ear.  It was noted that the disability was incurred in the 
line of duty.  A March 1967 clinical record indicates the 
veteran had problems with right ear hearing loss but tinnitus 
was not present.  

On the authorized audiological evaluation in December 1976, 
pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
50
Not 
reported
30

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear.

By rating decision dated in March 1977, the RO denied service 
connection for defective hearing in the right ear.  The RO 
noted that hearing loss was present at the time of the 
veteran's entry into active duty and an audiogram conducted 
at the time of the veteran's discharge also indicated hearing 
loss in the right ear without significant increase in 
symptomatology.  The RO found that the disability existed 
prior to the veteran's entry into active duty and was not 
aggravated by active duty.  The veteran was informed of the 
rating decision and of his procedural and appellate rights 
the same month.  He did not appeal the rating decision which 
became final in March 1978.  

The evidence added to the record subsequent to the March 1977 
rating decision consists of the following:  

A report of a September 1990 quad examination revealed no 
hearing loss for VA purposes at that time.  The veteran 
indicated that he had problems with his ears on a Report of 
Medical History he completed in April 1991.  

On VA examination in April 1992, the veteran reported that he 
had diminished hearing in the right ear.  

The service medical records reveal notations of hearing loss 
on a Report of Medical History and examination in August 
1992.

On the authorized audiological evaluation in September 1992, 
pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
50
40
40
 
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The veteran reported that he had 
decreased hearing in the right ear since 1965 and it was 
getting worse.  He reported positive noise exposure during 
active duty and in civilian life.

Analysis

The Board finds that the evidence submitted subsequent to the 
March 1977 rating decision which denied service connection 
for right ear hearing loss is not new and material.  The 
claim was originally denied in March 1977 as the RO found 
that the right ear hearing loss existed prior to active duty 
and was not aggravated by active duty.  None of the evidence 
submitted subsequent to the March 1977 rating decision 
suggests that the pre-existing hearing loss was aggravated by 
active duty.  The records demonstrate hearing loss for VA 
purposes but this fact was already of record at the time of 
the prior final rating decision.  

The evidence submitted subsequent to the March 1977 rating 
decision is cumulative of evidence previously considered and 
is not, by itself or in connection with the evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  Accordingly, the claim of entitlement 
to service connection for right ear hearing loss has not been 
reopened.  38 U.S.C.A. § 5108.

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a stomach 
disability.

Factual Background

Indigestion was noted on a report of a pre-induction 
examination dated in April 1964.  The veteran complained of 
frequent indigestion at the time of his entrance examination 
in April 1965.  In July 1975, he sought treatment for 
abdominal pain on the right side with nausea.  The impression 
was gastric distress.  He complained of gastric distress in 
February 1976.  At that time he reported he drank 15 cups of 
coffee daily.  

A service medical record dated in March 1976, indicates the 
veteran sought treatment for stomach pain which occasionally 
radiated into the left side of the chest.  The pain was 
increased with food and reduced by Maalox tablets.  The 
assessment was rule out esophageal reflux, cholecyctitis and 
peptic ulcer.  

On VA examination in November 1976, the veteran denied 
nausea.  The pertinent diagnosis was no gastrointestinal 
disease of an organic nature found at the time of the 
examination.  

By rating decision dated in March 1977, the RO denied service 
connection for a stomach condition.  The RO noted that there 
was no evidence of a stomach condition in the service medical 
records nor was a stomach condition found at the time of the 
VA examination.  The veteran was informed of the rating 
decision and of his procedural and appellate rights the same 
month.  He did not appeal the decision which became final in 
March 1978.  

The evidence added to the record subsequent to the March 1977 
rating decision which denied service connection for a stomach 
condition consists of the following:

The veteran denied having or ever having had frequent 
indigestion, or stomach, liver or intestinal troubles at the 
time he completed a Report of Medical History in September 
1990.  No pertinent abnormalities were noted on the report of 
the service examination which was also conducted in September 
1990.  

The veteran indicated he had problems with his stomach on a 
Report of Medical History he completed in April 1991.  
However, at the time of a Southwest Asia demobilization 
examination which was also conducted in April 1991, he denied 
having a problem with his stomach or belly pain.  

At the time of a VA examination in April 1992, the veteran 
reported that, for the preceding year, he regurgitated food 
after eating.  He reported a history of peptic ulcer disease.  
The pertinent diagnosis was peptic ulcer disease.  

The veteran complained of indigestion and stomach trouble on 
a Report of Medical History dated in August 1992.  

At the time of a VA examination in October 1992, the veteran 
reported that he had a problem with regurgitation of his food 
after eating which had been present for one year.  He also 
indicated he had a history of a peptic ulcer.  The pertinent 
diagnosis was peptic ulcer disease.  

A January 1993 VA clinical record indicates the veteran 
reported he had been vomiting once or twice per day for more 
than a year and that he had had a stomach problem for many 
years.  It was noted that the veteran was a very difficult 
historian.  The assessment was that the veteran probably had 
an ulcer.  

In May 1993, the veteran reported that he had been vomiting 
after eating food since July 1992.  The pertinent assessment 
was severe reflux.  

An endoscopic examination of the upper gastrointestinal tract 
which was conducted in June 1993 was interpreted as being 
negative with the exception of a possible small hiatal 
hernia.  

A September 1993 letter from a private physician indicates 
the veteran was being treated for peptic ulcer at that time.

A July 1994 endoscopic examination was normal with the 
exception of inflammation of the stomach body and mild 
gastritis in the stomach body.  

Clinical records dated in 2000 include diagnoses of 
gastroesophageal reflux disease.  

Analysis

The Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a stomach disability.  The claim was denied in 
March 1977 as the RO found no evidence of stomach condition 
in the service medical records nor was there any evidence of 
a stomach disability on VA examination in November 1976.  The 
evidence added to the record subsequent to March 1977 
includes current diagnoses of peptic ulcer disease as well as 
a notation in the clinical records indicating the veteran 
reported the symptomatology began while he was on active 
duty.  

The Board finds the evidence submitted subsequent to the 
March 1977 rating decision which denied service connection 
for a stomach disability was not previously submitted, bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  Accordingly, the claim of entitlement to service 
connection for a stomach disorder has been reopened.  38 
U.S.C.A. § 5108.

As the veteran has submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
stomach disorder, the claim must be reviewed de novo.  After 
review of the entire record, the Board has determined that 
additional evidentiary development must be conducted.  This 
development will be addressed in the Remand portion of this 
decision.  

Service connection criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as arthritis and organic diseases of the nervous system, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).



Entitlement to service connection for near sightedness.

Service connection is not warranted for near sightedness.  A 
December 1990 service medical record includes assessments of 
astigmatism and presbyopia.  Post-service examination by VA 
reveals diagnoses of bilateral astigmatism, minimal myopia 
and sensitivity to light without pathologic condition noted 
at the time of an October 1992 VA examination and presbyopia 
which was noted at the time of a February 2000 VA 
examination.  

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).  In the absence of superimposed disease or 
injury, service connection may not be allowed for refractive 
error of the eyes, including myopia, presbyopia and 
astigmatism, even if visual acuity decreased in service, as 
this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  38 
C.F.R. §§ 3.303(c), 4.9.

As indicated above, an eye disability manifested by 
refractive error may be service connected where there is 
evidence of superimposed injury or disease during service 
that resulted in the refractive error.  See Monroe v. Brown, 
4 Vet. App. 513, 514-15 (1993); VAOPGCPREC 82-90; 55 Fed. 
Reg. 45,711 (1990).  In the current case, however, there is 
no competent evidence of record indicating that the veteran's 
visual problems were the result of a disease or injury.  
There is a service medical record indicating that the veteran 
was treated for a foreign body in the right eye during 
active.  However, at the time of an October 1992 VA 
examination, the history of trauma was noted but the examiner 
was unable to find any scars nor any evidence of the prior 
treatment.  No residuals of the foreign body were present.  

The Court has stated that "[w]here the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the [Board] terminated because of the absence of 
legal merit or the lack of entitlement under the law."  
Shields v. Brown, 8 Vet. App. 346, 351-52 (1995); Sabonis V. 
Brown, 6 Vet. App. 426, 430 (1994).  Thus, the Board finds 
that, to the extent that the veteran's claim for service 
connection for visual problems represents a claim for service 
connection for refractive errors of vision, such as 
astigmatism, or presbyopia, a developmental disorder, that 
claim lacks legal merit.

Entitlement to service connection for residuals of an 
amputation of the tip of the right ring finger.

The Board finds that service connection is not warranted for 
the residuals of an amputated right ring finger as the 
evidence of record demonstrates that the injury occurred in 
April 1988 during a period when the veteran was not on active 
duty or active duty for training.  Private hospital records 
dated in April 1988 indicate that the veteran injured his 
finger when it was caught in an engine belt that month.  A 
June 1988 military record also includes a notation indicating 
that the veteran injured his hand on a civilian job.  

The Board notes the veteran alleged in May 1991 that he 
injured his hand, including amputation of the index and ring 
fingers, in January 1991.  The veteran further indicated that 
the injury occurred while he was on active duty but the cause 
of the injury was unknown to him.  The Board finds this 
allegation to be totally without basis in fact and appears to 
be fabrication by the veteran.  Significantly, at the time of 
an October 1992 VA examination, the veteran again reported 
that he injured his right hand at work in 1988.  

Entitlement to service connection for a left ankle 
disability.

The Board finds that service connection must be denied for a 
left ankle disability as there is no competent evidence of 
record indicating the presence of such injury during the 
veteran's active duty service nor is there objective evidence 
demonstrating a current left ankle disability.  The service 
medical records and the post-service medical evidence 
associated with the claims files fail to demonstrate that the 
veteran currently experiences a left ankle disability which 
was incurred in or aggravated by active duty.  

The Board notes that the veteran has not been afforded a VA 
examination to specifically determine if the veteran does 
have a left ankle disability.  The Board finds, however, that 
due to the complete lack of any documentation of a left ankle 
disability during active duty or after service, such 
development would not be justified.  

Entitlement to service connection for a tear duct disorder.

The veteran has claimed entitlement to service connection for 
a tear duct disorder.  During his first period of active duty 
service, he was treated for a foreign body in his right eye 
in 1966 but this healed without apparent sequela.  He denied 
any problems with his eyes at the time he completed a Report 
of Medical History in September 1990, just prior to starting 
his second period of active duty service.  Clinical 
evaluation of the eyes was normal at that time.  He did 
complain of dry eyes several times in 1990 while on active 
duty and he indicated that he had or had had problems with 
his eyes at the time he completed an April 1991 Report of 
Medical History.  However, clinical evaluation of the eyes 
was noted to be normal at the time of his May 1991 service 
exit examination.  The veteran again indicated he had or had 
had problems with his eyes on a Report of Medical History 
dated in August 1992.  Clinical evaluation of the eyes which 
was also conducted in August 1992 was again normal.  Finally, 
an October 1992 VA examination included the notation that the 
veteran had a history of dry eyes.  There was no current 
diagnosis at that time of an eye disorder including any 
problem with the tear ducts.  

Based on the above, the Board finds that service connection 
must be denied for a tear duct disorder as there is no 
competent evidence of record indicating that the veteran 
currently experiences a tear duct disorder.  While the 
medical evidence of record includes several notations 
indicating that the veteran was complaining of dry eyes, a 
disorder of the tear ducts has never been diagnosed.  In 
order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  A claim for service-connection for 
a disability must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 .Vet. App. 223, 225 
(1992) (absent proof of a present disability there can be no 
valid claim).

The only evidence of record which indicates the veteran 
currently experiences a tear duct disorder is his own 
allegations.  As a lay person, however, the veteran is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  While the veteran is competent to 
report on eye symptomatology he experiences (See Harvey, 
6 Vet. App. at 393; see also Layno v. Brown, 6 Vet. App. 465, 
469-470 (1994) (lay testimony is competent only when it 
regards features or symptoms of injury or illness), to the 
extent that he attempts to diagnose a tear duct disorder, his 
allegations are without probative value.  

Entitlement to service connection for varicose veins.

The Board finds that service connection must be denied for 
varicose veins as the evidence of record demonstrates that 
the disability began in 1992 after the veteran's last period 
of active duty service and has not been linked to active duty 
in any way.  

The medical evidence of record reveals that varicose veins of 
the right leg were first noted on a report of an August 1992 
service examination.  A 1992 private medical record indicates 
the veteran was complaining of varicose veins at that time.  
A VA examination conducted in April 1992 resulted in a 
pertinent diagnosis of varicose veins of the right leg.  An 
August 1992 VA clinical record indicates the veteran was then 
complaining of sharp pain and aching in the right leg.  The 
assessment was primary right leg varicose veins.  A separate 
clinical record dated the same month indicates that the 
veteran had bilateral superficial varicose veins.  An October 
1992 VA examination resulted in a diagnosis of primary right 
leg varicose veins.  It was noted that there was no 
significant past medical history.  There was no history of 
right leg deep vein thrombosis.  

Significantly, the veteran himself reported at the time of a 
February 1993 visit to a VA health care provider that he had 
a history of varicose veins since August 1992.  The 
assessment was varicose veins.  

Based on the above, the Board finds the evidence of record 
demonstrates that the currently existing varicose veins were 
not incurred during either of his periods of active duty 
service.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a stomach condition has 
been reopened.  The appeal is granted to that extent subject 
to the directions set forth in the remand section of this 
decision.  

New and material evidence not having been submitted, the 
claim of entitlement to service connection for right ear 
hearing loss has not been reopened.  Additionally, service 
connection is not warranted for nearsightedness, for a tear 
duct disorder, for residuals of an amputation of the tip of 
the right ring finger, for a left ankle disability and for 
varicose veins.  To this extent, the appeal is denied. 


REMAND

The veteran has not been afforded a VA examination to 
determine the etiology of the claimed left ear hearing loss.  
Hearing loss was noted on a Report of Medical History dated 
in August 1992.  Additionally, he has not been afforded a VA 
examination to determine the etiology of the claimed 
tinnitus.  The Board finds the veteran should be scheduled 
for an appropriate VA examination to determine the nature, 
extent and etiology of any hearing loss and/or tinnitus found 
on examination.  

With regard to the claim of entitlement to service connection 
for a foot disorder, the Board notes there are several 
references in the medical evidence indicating complaints of 
right foot pain and the presence of skin problems including 
fungal infections and bunions.  The veteran denied any 
problems with his feet at the time of a Report of Medical 
History he completed in April 1991 but he indicated he had 
foot problems on a Report of Medical History he completed in 
August 1992.  The Board finds an examination is required in 
order to determine the nature, extent, and etiology of any 
foot disability found on examination.  

Up until 1992, the service medical records were silent as to 
the presence of any left shoulder problems and the veteran 
denied that he had any problems with his shoulders on a 
Report of Medical History he completed in April 1991.  
However, he did complain of shoulder problems on a Report of 
Medical History he completed in August 1992.  Additionally, 
arthritis of the left acromioclavicular joint was noted at 
the time of an October 1992 VA examination.  The Board notes 
that in March 2002, the veteran sought treatment for arm pain 
and numbness.  He alleged that a bus tire fell on him in 1968 
and he was reportedly hospitalized for five years after the 
accident.  The records from this hospitalization have not 
been associated with the claims file.  While the veteran has 
been afforded several VA examinations, none of the 
examination reports provides any opinion as to the etiology 
of the arthritis of the left shoulder.  

The veteran has claimed entitlement to service connection for 
a sinus disability.  The evidence of record reveals that he 
reported that he had ear, nose, or throat problems as well as 
hay fever at the time of his entrance examination in April 
1965.  A notation on the April 1965 Report of Medical History 
indicates that the veteran had seasonal hay fever.  Pulmonary 
function testing was determined to be normal in November 
1965.  He again reported the presence of hay fever as well as 
sinusitis on Reports of Medical History dated in April 1976 
and April 1991.  At the time of a Southwest Asia 
demobilization examination also conducted in April 1991, he 
denied having a problem with a cough or sinus infection.  
Post-service medical records reveal that an October 1992 X-
ray of the sinuses was interpreted as being negative but 
records dated in 1996, 1997 and 2001 all indicate the 
presence of rhinitis.  Under 38 C.F.R. § 3.380, diseases of 
allergic etiology, may not be disposed of routinely for 
compensation purposes as constitutional or developmental 
abnormalities.  Service connection must be determined on the 
evidence as to existence prior to enlistment and, if so 
existent, a comparative study must be made of its severity at 
enlistment and subsequently.  Increase in the degree of 
disability during service may not be disposed of routinely as 
natural progress nor as due to the inherent nature of the 
disease.  Seasonal and other acute allergic manifestations 
subsiding in the absence of or removal of the allergen are 
generally regarded as acute diseases, healing without 
residuals.  The determination as to service incurrence or 
aggravation must be made on the whole evidentiary showing.  
The Board finds a VA examination is required in order to 
determine the nature, extent and etiology of any sinus 
disability found on examination.  The opinion as to the 
etiology must be based on examination of all the evidence of 
record as required by 38 C.F.R. § 3.380.  

With regard to the claim of entitlement to service connection 
for bronchial asthma, the Board notes the first evidence in 
the service medical records of any breathing problems was 
included on the Report of Medical History completed by the 
veteran in April 1991 when the veteran reported shortness of 
breath and a chronic cough but denied bronchial asthma.  A VA 
examination conducted in April 1992 included a diagnosis of 
bronchial asthma but the veteran denied experiencing the 
disability on a Report of Medical History he completed in 
August 1992.  The Board finds a VA examination is required in 
order to determine the nature, extent and etiology of the 
veteran's bronchial asthma.  

The veteran has claimed entitlement to service connection for 
a rash on the groin.  The medical records indicate that the 
first presence of any skin problem was in 1979 at the time of 
a Reserve physical when rosea was assessed.  This was after 
the veteran's first period of active duty service.  At the 
time of an April 1991 service examination, the veteran 
reported that he was using lotrimin for a dermatological 
problem.  Tinea of the groin was noted at that time.  
However, clinical evidence of the skin was noted to be normal 
at the time of a May 1991 service exit examination.  The 
veteran denied having any problems with his skin on a Report 
of Medical History he completed in August 1992.  In October 
1992, he reported that he had a rash on the groin and 
extensor surfaces of his forearms which began in 1991 while 
he was stationed at Fort Hood.  The diagnosis at that time 
was post-inflammatory hyperpigmentation.  Medical records 
dated in 1997 and 2002 indicate the veteran had problems with 
his skin.  The Board finds an examination is required to 
determine the nature, extent, and etiology of any skin 
disability found on examination.  

The veteran has claimed entitlement to service connection for 
generalized anxiety disorder.  A review of the medical 
evidence reveals that in June 1966, it was noted that the 
veteran had a lifetime history of bad dreams which were 
increasing.  It was also noted that the veteran had a 
background of unsteadiness but nothing to suggest that he had 
a psychotic problem.  On VA examination in December 1976, a 
diagnosis of syncope of an unknown etiology since age 8 years 
was made.  He complained of nervousness at the time he 
completed an April 1991 Report of Medical History.  Post 
service medical evidence includes diagnoses of generalized 
anxiety disorder including an April 1994 Social Security 
Administration decision which found the veteran disabled as 
of August 1992 due to a sever anxiety disorder.  The Board 
finds a VA examination is required in order to determine the 
nature, extent, and etiology of the generalized anxiety 
disorder.  An opinion is required to determine if this is a 
pre-existing disability which could have been aggravated by 
active duty, a disability which was incurred during active 
duty, or a disability which is not linked to active duty.  

As noted above, the Board has found that the veteran has 
successfully reopened the claim of entitlement to service 
connection for a stomach condition upon submission of new and 
material evidence.  The evidence submitted consisted, in 
part, of medical records which include diagnoses of peptic 
ulcer disease.  Significantly, the veteran had reported 
problems with indigestion at the time of his service entrance 
examination in April 1964 and again in 1965.  There was also 
evidence of problems with the veteran's stomach in 1975 and 
1976 which was between his first and second periods of active 
duty service.  There is conflicting evidence as to whether 
the veteran had a stomach disorder during his second period 
of active duty service.  Based on the above, the Board finds 
the issue must be remanded in order to determine the nature, 
extent and etiology of any stomach condition found on 
examination.  An opinion must be obtained as to whether the 
condition pre-existed either of the two periods of the 
veteran's active duty service or was incurred during this 
time or thereafter.  

Wherefore the Board finds the above referenced issues on 
appeal must be remanded for the following actions by the RO:  

1.  The veteran should be afforded 
appropriate VA examinations to determine 
the nature, extent and etiology of any 
stomach condition, left ear hearing loss, 
tinnitus, foot disorder, left shoulder 
and arm disorder, sinus condition, 
bronchial asthma, skin rash disorder, 
and/or generalized anxiety disorder found 
on examination.  The claims folder must 
be made available to the examiners for 
review in connection with the 
examinations.  All necessary testing 
should be accomplished.  The examiners 
should record pertinent medical 
complaints, symptoms, and clinical 
findings.  As to each of the disorders 
listed in this paragraph number 1, after 
reviewing the claims file and examining 
the veteran the appropriate examiner 
should express opinions as to whether it 
is at least as likely as not (e.g., a 50 
percent or greater degree of probability) 
that the claimed disorders are causally 
related to either period of active duty 
service.  If any disorder(s) preexisted 
service the appropriate examiner should 
offer an opinion as to whether such 
disorder increased in severity during 
service beyond the natural progression of 
the disease.  A detailed rationale should 
be provided for all opinions expressed 
with reference to relevant portions of 
the veteran's medical history, including 
his medical history during his two 
periods of active duty service.  

2.  After undertaking any additional 
development deemed necessary, the RO 
should review the expanded record and 
determine if the benefits can be granted.  
The veteran and his representative should 
be furnished a supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                     
______________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


